DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  SFR SERVICES, LLC a/a/o Alex De Paiva and VIVIANE DE PAIVA,
                         Appellants,

                                    v.

               FLORIDA PENINSULA INSURANCE COMPANY,
                              Appellee.

                              No. 4D21-1848

                               [May 5, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No. 50-2019-CA-
014527-XXXX-MB.

  Melissa A. Giasi and Erin M. Berger of Giasi Law, P.A., Tampa, for
appellants.

  Michael F. Barzyk and Ian P. Singer of Segal McCambridge Singer &
Mahoney, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.